Citation Nr: 9932088	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  95 - 02 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a disability manifested 
by headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from November 1987 to 
November 1991, including a period of service in Southwest 
Asia from January 1991 to May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of February 1994 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  

This case was previously before the Board in April 1997, at 
which time the Board determined that the veteran's low back 
pain, diagnosed as lumbosacral strain; his acquired 
psychiatric disability, diagnosed as obsessive-compulsive 
disorder; and a chronic skin disorder, diagnosed as 
urticaria, were not undiagnosed illnesses and thus did not 
warrant consideration under the provisions of  38 C.F.R. 
§ 3.317 (1996).  The Board denied those claims on the merits, 
finding that those disabilities were not demonstrated or 
diagnosed during active service, on service separation 
examination, or during any applicable presumptive period.  
The Board further denied claims of service connection for a 
disability manifested by chest pain and for residuals of 
anti-malaria medications, including nausea and dizziness, on 
the grounds that the appellant had not submitted evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claims of entitlement to service 
connection for those disabilities were well grounded.  

In that same decision, the Board remanded the issue of 
entitlement to service connection for a disability manifested 
by headaches to the RO for additional development of the 
medical record, to included a special VA neurological 
examination and an opinion from the examiner as to whether 
the evidence of record supported the veteran's claim of a 
chronic disability manifested by headaches and the 
relationship, if any, to the veteran's period of active 
service.  The requested actions have been completed, and the 
case is now before the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO.  

2.  The veteran's claim for service connection for a 
disability manifested by headaches is well-grounded because 
the record contains a clear diagnosis of tension headaches, 
the veteran has alleged inservice headaches, and the record 
contains a medical opinion which links and relates his 
current headaches to his period of active service.  

3.  The veteran's claim for service connection for a 
disability manifested by headaches does not meet the 
regulatory criteria for consideration under the provisions of  
38 C.F.R. § 3.317 (1999) because the veteran's headache 
disorder has been repeatedly diagnosed as tension headaches, 
and thus is not an undiagnosed illness.

4.  A chronic disability manifested by headaches, including 
the veteran's diagnosed tension headaches, was not 
demonstrated or diagnosed during active service, on service 
separation examination, or during any applicable presumptive 
period.  


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a 
disability manifested by headaches is well-grounded because 
the record contains a clear diagnosis of tension headaches, 
the veteran has alleged inservice headaches, and the record 
contains a medical opinion which links and relates his 
current headaches to his period of active service.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991).

2.  Tension headaches are not an undiagnosed disability 
within the meaning of 38 C.F.R. § 3.317 (1999).  38 C.F.R. 
§ 3.317 (1999)

3.  A chronic headache disorder, including tension headaches, 
was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 1131, 5107(a) (West 1991).  38 C.F.R. 
§ 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the appellant's claim is plausible and 
is thus "well grounded" within the meaning of  38 U.S.C.A. 
§  5107(a) (West 1991) because the record contains a clear 
diagnosis of tension headaches, the veteran has alleged 
inservice headaches, and the record contains a medical 
opinion which links and relates his current headaches to his 
period of active service.  We further find that the facts 
relevant to that issue have been properly developed and that 
the statutory obligation of VA to assist the veteran in the 
development of that claim has been satisfied.  38 U.S.C.A. §  
5107(a)(West 1991).  In that connection, we note that the RO 
has obtained available evidence from all sources identified 
by the veteran; that he underwent a Persian Gulf Registry 
examination in April 1993; that he has been afforded a 
personal hearing before a Hearing Officer at the RO; and that 
he underwent comprehensive VA neurologic and/or 
electrodiagnostic examinations in connection with his claim 
in December 1992, in September 1994, and in June 1998.  On 
appellate review, the Board sees no areas in which further 
development might be productive.

I.  The Evidence

The veteran's service entrance examination disclosed no 
history or findings of headaches, his neurological evaluation 
was normal, his uncorrected visual acuity was 20/20 on the 
left and 20/30 on the right, and he was found to be 
colorblind (red/green).  He was issued eyeglasses at the time 
of service entry, and given a permanent profile against duty 
requiring color vision.  His service medical records show 
that he was seen in February 1988 for complaints of right 
foot pain and headaches of one day's duration over the left 
eye.  He denied head trauma or visual problems.  Examination 
disclosed some tenderness over the right side of the 
forehead, without neurological or vascular findings.  There 
were no clinical findings to account for the veteran's 
complaints, and the clinical assessment was possible tension 
headache.  His service medical records show that he was again 
seen in May 1989 for complaints of headaches of two weeks' 
duration when reading or keeping his eyes focused on one 
thing.  Following an eye examination, he was given a new 
prescription for reading glasses.  His service medical 
records are silent for any other complaint, treatment, or 
findings of headaches during the veteran's remaining period 
of active service.  In a report of medical history completed 
by the veteran at the time of service separation, he denied 
any history of frequent or severe headaches.  A report of 
service separation examination, conducted in August 1991, 
disclosed no abnormalities of the head, eyes, or neurological 
system. 

The veteran's initial claim for VA disability compensation 
benefits, received in September 1992, included a claim for 
service connection for headaches.  On VA examination in 
December 1992, the veteran complained of headaches and 
dizziness.  There were no clinical findings of trauma or 
pathology to support that claim, neurological examination was 
normal, and the diagnosis was history of headaches and 
dizziness, cause unknown.  

A Persian Gulf Registry examination of the veteran, conducted 
in April 1993, cited the veteran's complaints of frontal or 
periorbital headaches for approximately three weeks, 
concurrently with eye pain, and relieved spontaneously or 
with Tylenol.  Examination of his eyes and head were 
negative, there were no findings of hearing loss, tinnitus, 
or concussion, and his neurologic examination revealed that 
cranial nerves were intact, with no clinical evidence of 
headache.  The diagnoses included tension headaches.  

VA outpatient clinic records dated in June 1993 show that the 
veteran was seen for complaints of headaches and diffuse 
musculoskeletal pain, and that examination disclosed no 
organic pathology.  In July 1993, he complained of continued 
headaches, lasting 30 minutes and without nausea, vomiting, 
photophobia, diplopia, or blurred vision.  He stated that his 
headaches started two months after service discharge, and are 
occasionally worsened by alcohol.  The diagnostic impression 
was headaches of unknown etiology, worsened by alcohol.  An 
entry in October 1993 shows that the veteran was seen for 
various complaints, including headaches.  The clinical 
impression was tension headaches, rule out somatization 
disorder.  During that period, he was referred to physical 
therapy with provisional diagnoses which included tension 
headaches.  He was again seen in December 1993 for complaints 
of headache without visual disturbances or vomiting.  
Examination was negative, and the examiner indicated that he 
doubted that there was any organic etiology for such 
complaints.  

At his July 1994 personal hearing held at the RO before a 
Hearing Officer, the veteran testified, in pertinent part, 
that his headaches started about a year after he entered 
service [i.e., November 1988] while he was stationed in 
Bamberg, Germany, and that he was given Tylenol.  He further 
testified that he used earplugs during artillery firing, but 
believes that the cannon fire caused his headaches.  A 
transcript of the testimony is of record.  

A report of VA neurological examination, conducted in 
September 1994, cited veteran's assertions that he began to 
have headaches while serving as a member of a cannon crew in 
Southwest Asia during the Persian Gulf War; that he believed 
that his headaches stemmed from his proximity to cannon fire; 
and that he had continued to have such headaches thereafter.  
The neurological examiner did not review the veteran's 
service medical records or his postservice treatment records, 
but relied upon the history and symptom report offered by the 
veteran.  The cranial nerves were intact and the neurological 
examination was entirely negative.  The examiner concluded 
that the veteran had post-traumatic headaches with dizziness 
and depression related to Operation Desert Storm and being on 
a cannon crew exposed to frequent loud noises.  A report of 
VA audiometric examination conducted on the same day revealed 
that the veteran's hearing was normal, bilaterally, and that 
no tinnitus was present. 

An undated letter from a former service comrade of the 
veteran stated, in pertinent part, that he witnessed the 
veteran having excessive headaches during Desert Storm and 
afterward in Europe.  He did not describe any objective, non-
medical indicators of a chronic headache disorder that are 
capable of independent verification.  

A Hearing Officer's decision, dated in December 1994, 
determined that although the service medical records showed 
that the veteran was seen for a complaint of headaches while 
reading, that alone did not establish a chronic headache 
disorder during service.  His claim for service connection 
for a disability manifested by headaches was denied.  

In its April 1997 decision, the Board remanded the issue of 
entitlement to service connection for a disability manifested 
by headaches to the RO for additional development of the 
medical record, to include a special VA neurological 
examination and an opinion as to whether the evidence of 
record supported the veteran's claim of a chronic headache 
disability and the relationship, if any, of that condition to 
the veteran's period of active service.  The examining 
neurologist was to review the veteran's claims folder prior 
to his examination. 

VA outpatient treatment records dated in March 1996 recounted 
the veteran's complaints, including frequent headaches, and 
provided a clinical impression of depressive personality 
disorder.  In July 1996, he complained of daily headaches 
lasting 30 minutes, minimally debilitating and relieved by 
Motrin or Tylenol, and without visual disturbances or 
photophobia.  In September 1996, his headache complaints were 
described as "chronic nonspecific headaches".  An 
ophthalmologic consult in November 1996 noted the veteran's 
history of headaches for several years, as well as findings 
on examination of fusional vergence dysfunction.  The veteran 
was informed that such findings might be the cause of some of 
his headaches.  

A report of neurological consult in May 1997 cited the 
veteran's complaints of headaches two or three times a week, 
without nausea and vomiting or visual problems.  The 
assessment was chronic tension headaches with some migrainous 
components, and a CT brain scan with contrast was ordered.  
In November 1997, the clinical assessment was chronic 
headaches, tension versus migraine.  Another report of 
neurological consult in December 1997 cited the veteran's 
complaints of headaches, without nausea and vomiting but with 
mild photophobia and blurry vision.  It was noted that the 
veteran drank heavily, and was seeking help to stop.  A CT 
scan revealed an ill-defined central medullary at the 
juncture with the right parietal.  Neurological examination 
revealed normal findings.  The neurological examiner offered 
the opinion that the veteran's headaches were probably 
secondary to alcohol withdrawal and contributory forces of 
depression, stress, etc. 

The veteran was seen in the eye clinic in December 1997, and 
diagnosed with clinical immetropia, fusional divergence 
dysfunction, and a long-standing history of headaches.  VA 
outpatient records show that a magnetic resonance imaging 
(MRI) scan in January 1998 revealed a small cyst in the 
veteran's maxillary sinus bit was otherwise normal.  

A report of neuropsychological testing and evaluation in 
February 1998 yielded evidence of significant emotional 
stress, characterized by anxiety, depression, and somatic 
concerns, excessive worry, pessimism, and lack of the 
emotional and cognitive resources solve his problems unaided.  
It was indicated that the veteran'
S headaches had diminished.  Records dated in May 1998 show 
that the veteran stated that his current medications had 
reduced his headaches, low back pain, and itching.  A 
somewhat reduced dosage was started to reduce lethargy.  

A report of VA neurological examination, conducted in June 
1998, indicated that the examiner had reviewed the veteran's 
medical records.  He cited the veteran's statements to the 
effect that he served on active duty from 1987 to 1991, and 
that his headaches started in 1992.  The veteran was seen in 
the mental health clinic in 1993 for obsessive and paranoid 
behavior, in the emergency room in August 1993 for headaches, 
and for a neurological evaluation in 1994, with a normal 
examination.  On evaluation at the Wade Park neurology clinic 
in May 1997, examination was negative, and a CT scan without 
contrast was negative while a repeat CT scan with contrast 
revealed inconclusive findings.  A subsequent MRI of the 
brain was normal.  It was noted that a December 1997 
evaluation at the neurology clinic in December 1997 resulted 
in a diagnosis of headaches secondary to alcohol withdrawal 
and depression, while a report of neuropsychological testing 
in February 1998 revealed evidence of emotional distress, 
depression, and somatic concerns.  

On evaluation of the veteran, it was indicated that his 
headaches were very mild now that he is on Elavil; that 
headaches of the type that he previously experienced were 
rare and were treated with Naprosyn.  Mental status 
examination showed that the veteran' primary focus was on his 
somatic complaints, but was otherwise intact.  On mental 
status examination, the veteran's primary focus was on his 
somatic complaints; cranial nerves II through XII were 
unremarkable; motor strength, tone and bulk were normal; 
reflexes and coordination were normal; and sensation was 
intact.  The clinical assessment was muscle tension headaches 
secondary to muscle tension and depression, currently 
controlled by Elavil and occasionally Naprosyn.  The veteran 
was said to have no current functional impairment due to his 
headache problem.  In an Addendum to that report, the 
examiner stated that the veteran headaches were currently 
controlled by Elavil and Naprosyn, and were not an ongoing 
problem.  As to whether the veteran's headaches were related 
to tension, post-trauma, or loud noises, the examiner stated 
that such was an essentially impossible question to answer 
because the events in question had happened a long time ago, 
and the veteran could have learned to have muscle tension 
headaches which persisted.  He noted, however, that muscle 
tension headaches are pandemic throughout the community; that 
such were the most common form of headache seen; that such 
headaches could certainly have commenced at any later time; 
that the veteran had responded well to therapy; and that his 
headaches were no longer and ongoing problem. 

Printouts from the VAMC, Wade Park, and the VAMC, Cleveland, 
show that the veteran was seen in the pain clinic, the 
neurology clinic, and the mental health clinic from March 
1993 to April 1999.

VA outpatient treatment records dated in June 1998 noted that 
the veteran continued to complain of headaches, but found 
that his headache complaints were stable on Amitriptyline.  
In July and in September 1998, the examiner noted that the 
veteran's headaches, backaches, and a benign fasciculation of 
the tongue were totally relieved on Amitriptyline.  In 
October 1998, he complained of waking with a headache and 
feeling that his vision was affected.  Following examination, 
the diagnosis was frontal headache with visual disturbance, 
totally resolved now.  In December 1998, the veteran stated 
that his visual problems had totally resolved.  An entry in 
April 1999 included diagnoses of muscle tension headaches, 
and it was indicated that the veteran's headaches were 
totally relieved on Amitriptyline.  

II.  Analysis

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  The medical and other evidence in this case does not 
establish service incurrence or aggravation of a chronic 
headache disorder.  

The record in this case shows that no complaint, findings or 
diagnoses of a headache disorder were noted on the veteran's 
service entrance examination.  A chronic headache disorder 
was not noted, demonstrated or diagnosed during active 
service, and the veteran denied any history of frequent or 
severe headaches on a report of medical history he prepared 
in connection with his service separation examination.  His 
service separation examination, conducted in August 1991, 
disclosed no abnormalities of the head, eyes, or neurological 
system.  

In addition, if a condition noted during service is not shown 
to be chronic, then continuity of symptomatology after 
service generally is required for service connection.  
38 C.F.R. § 3.303(b) (1998).  The chronicity provision of  
38 C.F.R. § 3.303(b) is applicable where evidence, regardless 
of its date, shows that a veteran had a chronic condition in 
service or during an applicable presumption period and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the court's case 
law, lay observation is competent.  There is no competent lay 
or medical evidence that the veteran had a chronic headache 
disorder in service.  

If the chronicity provision is not applicable, a claim may 
still be well grounded or reopened on the basis of  38 C.F.R. 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).  The service medical records 
are silent for any finding, demonstration or diagnosis of 
tension headaches during active service.  

In addition, the only complaint of headaches shown in the 
service medical records took place while the veteran was 
stationed in Bamberg, Germany, not in Southwest Asia, and the 
veteran has offered sworn testimony that his headaches 
started about a year after he entered service [i.e., November 
1988] while he was stationed in Bamberg, Germany, and that he 
was given Tylenol.  As that medical evidence and sworn 
testimony do not relate the onset of his headaches to combat, 
the provisions of  38 U.S.C.A. § 1154(b) (West 1991) and  
38 C.F.R. § 3.303(d) (1999) are inapplicable to this claim.  

The Board finds that a chronic headache disorder was not 
manifest during active service or on service separation 
examination, and that there is no presumptive period 
applicable to the veteran's claim for service connection for 
headaches, now diagnosed as tension headaches.  The Board 
notes in particular that the provisions of  38 U.S.C.A. 
§ 1117 (West 1991) and  38 C.F.R. § 3.317 are inapplicable in 
this case because those regulations apply only to undiagnosed 
illnesses.  The veteran's tension headaches were initially 
diagnosed on the Persian Gulf Registry examination in April 
1993, and have been repeatedly diagnosed since that time on 
VA outpatient treatment records, on VA neurological work-ups, 
and on special VA neurological examinations.  

The record further shows that the veteran alleged in April 
1993 that his headaches started three weeks previously; while 
stating in July 1993 that they started two months after 
service discharge; and testified at his personal hearing in 
July 1994 that they started about a year after he entered 
service.  He has further alleged on examination in September 
1994 that his headaches had their onset while he was serving 
in Southwest Asia.  The Board concludes that these 
conflicting and self-serving statements cannot all be true 
and that, for purposes of an adjudication on the merits, the 
veteran is not a credible witness or a reliable historian.  

While a report of VA neurological examination in September 
1994, cited the veteran's statement that he believed that his 
headaches stemmed from his proximity to cannon fire while 
serving in Southwest Asia during the Persian Gulf War, the 
neurological examiner did not review the veteran's service 
medical records or his postservice treatment records, but 
relied solely upon the history and symptom report offered by 
the veteran.  Although neurological examination showed that 
the cranial nerves were intact and the neurological 
examination was entirely negative, the examiner concluded 
that the veteran had post-traumatic headaches with dizziness 
and depression related to Operation Desert Storm and being on 
a cannon crew exposed to frequent loud noises.  However, a 
report of VA audiometric examination conducted on the same 
day revealed that the veteran's hearing was normal, 
bilaterally, and that no tinnitus was present, 
contraindicating acoustic trauma or concussion.  In addition, 
review of the medical record shows that the veteran's service 
medical records are silent for complaint, treatment or 
findings of post-concussion syndrome or acoustic traumatic, 
and his hearing acuity was normal on service separation 
examination and on the audiometric examination in September 
1994.  

The Board is required to include an analysis of the 
credibility or probative value of the evidence submitted by 
or on behalf of the veteran.  Perman v. Brown,  5 Vet. 
App. 237, 241 (1993).  The Court has held that a diagnosis 
based solely on a history as recounted by the veteran, as it 
relates any current disorder to service, constitutes no more 
than a transcription of a lay history, and therefore is not 
thereby transformed into competent medical evidence of a 
relationship between service and a claimed disorder.  See 
Guimond v. Brown, 6 Vet. App. 69, 72 (1993);  Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993).  See also LeShore v. 
Brown 8 Vet. App. 406 (1995).

In addition, a General Counsel opinion, issued in July 1995, 
held that, pursuant to the statutory duty under  38 U.S.C.A. 
§ 5107(a) to assist a claimant in the development of facts 
pertinent to a claim, and the decisions of the Court of 
Veterans Appeals interpreting that duty, a Department of 
Veterans Affairs examiner must review a claimant's prior 
medical records when such review is necessary to ensure a 
fully informed . . . examination or to provide an adequate 
basis for the examiner's findings and conclusions (emphasis 
added).  VAOPGCPREC  20-95 (O.G.C. 20-95).  The neurological 
examination of September 1994 did not comply with that 
requirement, and the conclusion of the examiner lacks an 
adequate basis.  

In addition, the Court has held as follows:  A VA examination 
which failed to include a review of all of the veteran's 
medical records [was] in violation of the duty to assist.  
Culver v. Derwinski,  3 Vet. App. 292, 299 (1992).  "The 
examiner must have the full medical record of the veteran 
prior to making the evaluation."  Shoemaker v. Derwinski,  3 
Vet. App. 248, 255 (1992).  "In order for [VA] to fulfill 
its duty to assist . . . a thorough contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, [is required] so that the evaluation 
of the claim[ed] disability will be a fully informed one."  
38 U.S.C.A. § 5107(a);  Roberts v. Derwinski,  2 Vet. App. 
387, 390 (1992);  Green v. Derwinski,  1 Vet. App. 121, 124 
(1991).  In remanding for another [psychiatric] evaluation 
because "apparently the claims folder was not reviewed by 
the examiner", the Court held that "[i]t is . . . 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history."  38 C.F.R. Part 4, § 4.1;  Tucker v. Derwinski,  2 
Vet. App. 201, 203 (1992).  The United States Court Appeals 
for Veterans Claims has held that the Board correctly 
rejected a medical opinion where "the conclusion reached by 
the physician [was] clearly based on the history provided by 
the veteran."  Reonal v. Brown,  5 Vet. App. 458, 460 
(1993).  "[The] Board [is] not bound to accept opinions of 
two physicians who made diagnoses . . . almost 20 years 
following appellant's separation from service and who 
necessarily relied on history as related by appellant."  
Reonal, at 460;  Swann v. Brown,  5 Vet. App. 229, 233 
(1993).  The presumption of credibility of the evidence does 
not arise where the examining physician relied upon the 
appellant's account of his medical history and service 
background . . . .[and] "An opinion based upon an inaccurate 
factual premise has no probative value."  Reonal, at 461.

While the veteran has asserted that his headaches were caused 
by exposure to cannon fire, the Court has held that as 
causative factors of a disease amount to a medical question; 
only a physician's opinion would be competent evidence.  
Gowen v. Derwinski, 3 Vet. App. 286, 288 (1992).  In 
addition, the Court has held that a lay person, such as the 
veteran, is not competent to offer evidence that requires 
medical knowledge, such as the diagnosis or cause of a 
disability.  See Grottveit, at 93;  Espiritu v. Derwinski,  2 
Vet. App. 492, 495 (1992).  If such testimony is not 
competent, it cannot be probative.  Although the veteran's 
statements and the medical evidence submitted are presumed to 
be credible for purposes of establishing a well-grounded 
claim, once well-groundedness is conceded and the process 
moves to the merits adjudication, the presumption that the 
evidence is credible no longer applies.  In consideration of 
the reasons and bases set out above and the authority cited, 
the Board finds that the conflicting and self-serving 
contentions of the veteran are not credible, and that the 
diagnosis offered by the VA neurological examiner in 
September 1994, which is based solely upon a history as 
related by the veteran, as it relates any current disorder to 
service, constitutes no more than a transcription of a lay 
history, and therefore does not constitute competent medical 
evidence of a relationship between service and a claimed 
disorder.  See  Guimond, at 72 (1993);  Reonal, at 460-61 
(1993);  LeShore, at 406 (1995).

The Court has held in numerous opinions that the BVA may not 
refute the expert medical conclusions in the record with its 
own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet.App.171, 175 (1991).  However, in this 
instance, the greater weight of the medical evidence in the 
record does not associate the veteran's headache complaints 
with inservice acoustic trauma or concussion; rather, it 
attributes those headaches to a somatization disorder, to 
depression; to findings of fusional vergence dysfunction; to 
alcohol withdrawal; to depression and stress; and to muscle 
tension and depression, all of which are nonservice-connected 
conditions. 

Based upon the foregoing, the Board finds that the veteran 
does not have an undiagnosed illness manifested by headaches; 
rather, his headaches are diagnosed as tension headaches.  
The veteran's chronic tension headaches were not manifest 
during active service and, in particular, were no manifest 
during his period of service in Southwest Asia.  He has 
submitted no competent lay or medical evidence which links or 
relates any current tension headache problem to his period of 
active service; rather, those headaches are linked to 
nonservice-connected condition first manifested after service 
separation.  Service connection for tension headaches, on a 
direct basis or as an undiagnosed illness under the 
provisions of  38 C.F.R. § 3.317 (1999), is denied.


ORDER

Service connection for tension headaches, on a direct basis 
or as an undiagnosed illness under the provisions of  
38 C.F.R. § 3.317 (1999), is denied.




		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals



 

